19-23649-rdd          Doc 64       Filed 09/18/19      Entered 09/18/19 17:01:14                Main Document
                                                      Pg 1 of 15


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11

PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649 (RDD)

                    Debtors. 1                                     (Jointly Administered)


 INTERIM ORDER (I) PROHIBITING UTILITIES FROM ALTERING, REFUSING OR
  DISCONTINUING SERVICE, (II) DEEMING UTILITIES ADEQUATELY ASSURED
      OF FUTURE PERFORMANCE AND (III) ESTABLISHING PROCEDURES
   FOR DETERMINING REQUESTS FOR ADDITIONAL ADEQUATE ASSURANCE

           Upon the motion (the “Motion”)2 of Purdue Pharma L.P. and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) for entry of an

interim order (this “Order”) and a final order prohibiting utilities from altering, refusing or

discontinuing service, deeming utilities adequately assured of future performance and

establishing procedures for determining requests for additional adequate assurance; and the

Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28

U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of Reference M-431, dated

January 31, 2012 (Preska, C.J.); and consideration of the Motion and the relief requested therein

being a core proceeding under 28 U.S.C. § 157(b); and venue being proper before the Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the interim relief sought

1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
2
    Unless otherwise defined herein, each capitalized term shall have the meaning ascribed to such term in the Motion.
19-23649-rdd        Doc 64    Filed 09/18/19    Entered 09/18/19 17:01:14         Main Document
                                               Pg 2 of 15


in the Motion having been provided, and it appearing that no other or further notice of such

request need be provided; and the Court having reviewed the Motion and held a hearing to

consider the relief requested in the Motion on an interim basis on September 17, 2019 (the

“Hearing”); and upon the Lowne Declaration filed contemporaneously with the Motion, and the

record of the Hearing; and after due deliberation the Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish good and sufficient cause for

the relief granted herein; and the Court having determined that immediate relief is necessary to

avoid irreparable harm to the Debtors and their estates as contemplated by Bankruptcy Rule

6003(b) and is in the best interests of the Debtors, their estates, creditors and all parties in

interest; now, therefore,

         IT IS HEREBY ORDERED THAT

         1.     The Motion is granted on an interim basis as set forth herein.

         2.     Until such time that the final order is entered by the Court, except in accordance

with the procedures set forth below, all Utility Providers are (a) prohibited from altering,

refusing or discontinuing Utility Services to the Debtors on account of any unpaid pre-petition

charges or the commencement of the chapter 11 cases or any perceived inadequacy of the

proposed Adequate Assurance Deposit (defined below) and (b) prohibited from discriminating

against the Debtors, or requiring payment of a deposit or receipt of any other security for

continued service as a result of the Debtors’ bankruptcy filing or any outstanding pre-petition

invoices other than the procedures established herein.

         3.     Within twenty (20) days of the Petition Date, the Debtors shall deposit a sum of

$350,611 (the “Adequate Assurance Deposit”) into a bank account established by the Debtors,

or   a    current   dormant    bank   account    that   has   been   previously   established   (the




                                                  2
19-23649-rdd     Doc 64      Filed 09/18/19    Entered 09/18/19 17:01:14         Main Document
                                              Pg 3 of 15


“Utility Deposit Account”), for the purpose of providing the Utility Providers with adequate

assurance of their post-petition services to the Debtors. The Utility Deposit Account may be

either interest-bearing or non-interest-bearing at the Debtors’ election.

       4.      The Utility Deposit Account shall be maintained with a minimum balance of

$350,611, comprising the Utility Providers’ respective shares attributed to them as calculated by

the Debtors in the Motion, which may be adjusted by the Debtors (a) to account for the addition

or removal of a Utility Provider from the Debtors’ list of Utility Providers attached hereto as

Schedule 1, as may be amended or modified in accordance with the procedures set forth herein

regardless of any Request (as defined below) and (b) in accordance with the terms of any

agreement between the Debtors and the affected Utility Provider.

       5.      The Adequate Assurance Deposit (a) demonstrates the Debtors’ ability to pay for

future Utility Services in the ordinary course of business and (b) constitutes adequate assurance

of   future    performance     to    each     of   the   Utility   Providers    (collectively,   the

“Proposed Adequate Assurance”).

       6.      The Debtors are authorized to pay on a timely basis, in accordance with their pre-

petition practices, all undisputed invoices for Utility Services rendered by Utility Providers to the

Debtors after the Petition Date.

       7.      The portion of the Adequate Assurance Deposit attributable to each Utility

Provider shall be returned to the Debtors, without further Court order, on the earlier of (a) the

reconciliation and payment by the Debtors of the Utility Provider’s final invoice in accordance

with applicable non-bankruptcy law following the Debtors’ termination of Utility Services from

such Utility Provider or (b) the effective date of any chapter 11 plan confirmed in these chapter




                                                   3
19-23649-rdd     Doc 64     Filed 09/18/19    Entered 09/18/19 17:01:14       Main Document
                                             Pg 4 of 15


11 cases; provided, however, that there are no outstanding disputes related to postpetition

payments due.

      8.        The Debtors’ Utility Providers are prohibited from requiring additional adequate

assurance of payment other than in accordance with the following procedures (the

“Adequate Assurance Procedures”):

              (a)    The Debtors or their advisors shall provide a copy of this Motion
      (including the proposed final order) and the order approving the relief requested in this
      Motion to each of the Utility Providers listed on the Utilities List within two (2) business
      days after entry of such order by the Court by way of postage prepaid, first-class regular
      mail.

              (b)    Subject to paragraphs (f)–(k) herein, the Debtors will set aside in the
      Utility Deposit Account the Adequate Assurance Deposit as soon as practicable.

              (c)    If an amount relating to Utility Services provided postpetition by a Utility
      Provider is unpaid, and remains unpaid beyond any applicable grace period, such Utility
      Provider may request a disbursement from the Utility Deposit Account by giving notice
      to: (i) Purdue Pharma L.P., One Stamford Forum, 201 Tresser Boulevard, Stamford, CT
      06901 (Attn: Jon Lowne); and (ii) proposed counsel to the Debtors, Davis Polk &
      Wardwell LLP, 450 Lexington Avenue, New York, NY 10017 (Attn: Marshall S.
      Huebner, Benjamin S. Kaminetzky, Timothy Graulich and Eli J. Vonnegut).

              (d)    Proposed counsel to the Debtors shall promptly cause any notice received
      pursuant to paragraph 2(c) of this Order to be served on the following: (i) counsel to any
      statutory committee appointed in these cases (ii) the Office of The United States Trustee,
      U.S. Federal Office Building, 201 Varick Street, Suite 1006, New York, New York
      10014, Attn.: Paul K. Schwartzberg; and (iii) to the extent not listed herein, those parties
      requesting notice pursuant to Bankruptcy Rule 2002 (collectively, “Notice Parties”). The
      Debtors shall honor such request by the applicable Utility Provider within ten business
      days after the date the request is received by the Debtors, subject to the ability of the
      Debtors and any such requesting Utility Provider to resolve any dispute regarding such
      request without further order of the Bankruptcy Court. To the extent a Utility Provider
      receives a disbursement from the Utility Deposit Account, the Debtors shall replenish the
      Utility Deposit Account in the amount disbursed.

              (e)    The portion of the Adequate Assurance Deposit attributable to each Utility
      Provider (including any additional amount deposited upon request of any applicable
      Utility Provider) will be returned to the Debtors on the earlier of (i) reconciliation and
      payment by the Debtors of the Utility Provider’s final invoice in accordance with
      applicable nonbankruptcy law following the Debtors’ termination of Utility Services
      from such Utility Provider and (ii) the effective date of any chapter 11 plan confirmed in



                                                4
19-23649-rdd   Doc 64     Filed 09/18/19    Entered 09/18/19 17:01:14        Main Document
                                           Pg 5 of 15


      these chapter 11 cases (less any amounts owed on account of unpaid, postpetition Utility
      Services).

              (f)    If a Utility Provider is not satisfied with the Proposed Adequate
      Assurance, it must serve a written request (a “Request”) upon: (i) the Debtors, One
      Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901 (Attn: Jon Lowne); and
      (ii) proposed counsel to the Debtors, Davis Polk & Wardwell LLP, 450 Lexington
      Avenue, New York, NY 10017 (Attn: Marshall S. Huebner, Benjamin S. Kaminetzky,
      Timothy Graulich and Eli J. Vonnegut). The Request must set forth (w) the location(s)
      for which Utility Services are provided, (x) the account number(s) for such location(s),
      (y) the outstanding balance for each account and (z) an explanation of why the Utility
      Provider believes the Proposed Adequate Assurance is not sufficient adequate assurance
      of future payment.

              (g)    A Request may be made at any time. If a Utility Provider fails to file and
      serve a Request, the Utility Provider shall be (i) deemed to have received “satisfactory”
      adequate assurance of payment in compliance with section 366 of the Bankruptcy Code
      and (ii) forbidden from discontinuing, altering, or refusing Utility Services to, or
      discriminating against, the Debtors on account of any unpaid prepetition charges, or
      requiring additional assurance of payment other than the Proposed Adequate Assurance.

             (h)     Upon the Debtors’ receipt of a Request, the Debtors shall have 30 days
      from the receipt of the Request (the “Resolution Period”) to negotiate with the Utility
      Provider to resolve the Utility Provider’s Adequate Assurance Request.

              (i)     Without further order of the Bankruptcy Court, the Debtors may enter into
      agreements granting additional adequate assurance to a Utility Provider serving a Request
      if the Debtors determine that the Request is reasonable.

              (j)    If the Debtors determine, in their sole discretion, that a Request or any
      consensual agreement reached in connection therewith is reasonable, the Debtors, without
      further order of the Court, may enter into agreements granting additional adequate
      assurance to the Utility Provider serving such Request and, in connection with such
      agreements, provide the Utility Provider with additional adequate assurance of payment,
      including payments on prepetition amounts owing, cash deposits, prepayments or other
      forms of security, with notice to the Office of the United States Trustee for the Southern
      District of New York (the “U.S. Trustee”) and any counsel to any official committee
      appointed in these chapter 11 cases within fifteen (15) days.

              (k)    If the Debtors, in their sole discretion, determine that a Request is
      unreasonable, then they promptly shall negotiate with the requesting party and if unable
      to reach a resolution to the Request during the Resolution Period, either the Debtors or
      the Utility Provider may set the matter under section 366(c) of the Bankruptcy Code for
      hearing at the next regularly scheduled omnibus hearing date in the case. Pending the
      hearing, the Utility Provider that is the subject of the unresolved Request may not alter,
      refuse or discontinue services to the Debtors.




                                              5
19-23649-rdd     Doc 64     Filed 09/18/19     Entered 09/18/19 17:01:14       Main Document
                                              Pg 6 of 15


               (l)   Absent compliance with the procedures set forth in the Motion and this
       Order, the Debtors’ Utility Providers are prohibited from altering, refusing or
       discontinuing service on account of any unpaid pre-petition charges and are deemed to
       have received adequate assurance of payment in compliance with Bankruptcy Code
       section 366.

       9.      The Utility Providers have been provided with adequate assurance of payment

within the meaning of section 366 of the Bankruptcy Code; the Adequate Assurance Procedures

as proposed are hereby approved; the Utility Providers are prohibited from altering, refusing or

discontinuing Utility Services on account of pre-petition amounts outstanding and on account of

any perceived inadequacy of the Adequate Assurance Procedures; and the Debtors are not

required to provide any additional adequate assurance beyond what is stated in this Order.

       10.     Utility Providers shall be deemed to have adequate assurance of payment within

the meaning of section 366 of the Bankruptcy Code unless and until (a) the Debtors, in their sole

discretion, agree to an alternative assurance of payment with the Utility Provider or (b) the Court

enters an order requiring that additional adequate assurance of payment be provided.

       11.     The Debtors are authorized to amend the Utilities List, attached hereto as

Schedule 1, in their sole discretion, to add any subsequently identified Utility Provider. This

Order shall be deemed to apply to any such Utility Provider regardless of when such Utility

Provider may be added to the Utilities List. If the Debtors amend the Utilities List subsequent to

the filing of the Motion, the Debtors shall (a) file a supplemental notice with the Court (the

“Supplemental Notice”), (b) serve a copy of this Motion, the signed order granting the Motion

and the Supplemental Notice, by first-class mail on all Utility Providers listed in such

Supplemental Notice and (c) post the Supplemental Notice on the Debtors’ case information

website located at https://restructuring.primeclerk.com/purduepharma. If a Request is made, the

Debtors and the Utility Provider making the Request shall be bound by the Adequate Assurance

Procedures set forth herein, as applicable.


                                                 6
19-23649-rdd     Doc 64     Filed 09/18/19    Entered 09/18/19 17:01:14       Main Document
                                             Pg 7 of 15


       12.     The Request must actually be received by the (a) Debtors’ proposed counsel,

Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY 10017 (Attn: Marshall S.

Huebner, Benjamin S. Kaminetzky, Timothy Graulich and Eli J. Vonnegut) and (b) counsel to

the official committee of unsecured creditors (if any).

       13.     In the event an additional Utility Provider is added to the Utilities List, the

Debtors shall increase the amount of the Adequate Assurance Deposit by an amount equal to two

(2) weeks of Utility Services provided by such additional Utility Provider, calculated using the

Debtors’ historical average for such payments over the past twelve (12) months.

       14.     The Debtors may terminate the services of any Utility Provider by providing

written notice (a “Termination Notice”) to the Utility Provider.

       15.     The Debtors may reduce the Adequate Assurance Deposit by the amount held on

account of such terminated Utility Service upon payment of any final bill; provided, however,

that there are no outstanding disputes related to post-petition payments due. To the extent the

Debtors issue a Termination Notice or the services provided by the Utility Provider are otherwise

terminated, any deposit held by such Utility Provider must be returned to the Debtors in

accordance with the procedures of applicable non-bankruptcy law, and the Debtors may reduce

the Adequate Assurance Deposit attributable to such Utility Provider accordingly.

       16.      The Debtors may amend the Utilities List to delete a Utility Provider only if the

Debtors have provided two (2) weeks’ advance notice to such Utility Provider, in writing, and

have not received any objection from such Utility Provider. If an objection is received, the

Debtors may request a hearing before the Court at the next omnibus hearing date, or such other

date that the Debtors and the Utility Provider may agree.




                                                 7
19-23649-rdd     Doc 64     Filed 09/18/19    Entered 09/18/19 17:01:14        Main Document
                                             Pg 8 of 15


       17.     Nothing herein constitutes a finding that any entity is or is not a Utility Provider

hereunder or under Bankruptcy Code section 366, whether or not such entity is included in the

Utilities List, and the Debtors retain the right to dispute whether any of the entities now or

hereafter listed on Schedule 1 attached hereto are or are not “utilities” within the meaning of

Bankruptcy Code section 366.

       18.     Any Utility Provider that does not make a Request or otherwise comply with the

Adequate Assurance Procedures shall be prohibited from altering, refusing or discontinuing

Utility Services, including as a result of the Debtors’ failure to pay charges for pre-petition

Utility Services or to provide adequate assurance of payment in addition to the Proposed

Adequate Assurance.

       19.     Nothing in this Order or any action taken by the Debtors in furtherance of the

implementation hereof shall be deemed to constitute an assumption or rejection of any executory

contract or unexpired lease pursuant to Bankruptcy Code section 365, and all of the Debtors’

rights with respect to such matters are expressly reserved.

       20.     Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained herein shall (a) create, nor is it intended to create, any rights in favor of, or

enhance the status of any claim held by any person or entity or (b) be deemed to convert the

priority of any claim from a pre-petition claim into an administrative expense claim.

       21.     Nothing in this Order nor the Debtors’ payment of claims pursuant to this Order

shall be construed as (a) an agreement or admission by the Debtors as to the validity of any claim

on any grounds, (b) a waiver or impairment of any Debtors’ rights to dispute any claims on any

grounds, (c) a promise by the Debtors to pay any claim or (d) an implication or admission by the

Debtors that such claim is payable pursuant to this Order.




                                                 8
19-23649-rdd        Doc 64    Filed 09/18/19    Entered 09/18/19 17:01:14         Main Document
                                               Pg 9 of 15


       22.        The Final Hearing shall be held on October 10, 2019, at 10:00 a.m.

(Prevailing Eastern Time). Any objections or responses to the entry of the Final Order shall be:

(a) filed with the Court, with a copy to chambers, and (b) served as provided in the Case

Management Order so as to be received by 4:00 p.m. (Prevailing Eastern Time) seven (7) days

before the Final Hearing. A reply to an objection may be filed with the Court, with a copy to

chambers, and served as provided in the Case Management Order on or before 12:00 p.m.

(prevailing Eastern Time) on the day that is at least two (2) business days before the date of the

applicable hearing. If no objections or responses are filed and served, this Court may enter the

Final Order without further notice or hearing.

       23.        If no objections are timely filed and served as set forth herein, the Debtors shall,

on or after the Objection Deadline, submit to the Court a final order substantially in the form of

this Order, which order shall be submitted as provided in the Case Management Order and may

be entered with no further notice or opportunity to be heard afforded any party, and the Motion

shall be approved nunc pro tunc to the date of the commencement of these chapter 11 cases.

       24.        The requirements of Bankruptcy Rule 6003 are satisfied by the contents of the

Motion.

       25.        The contents of the Motion and the notice procedures set forth therein are good

and sufficient notice and satisfy the Bankruptcy Rules and the Local Rules, and no other or

further notice of the Motion or the entry of this Order shall be required.

       26.        Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule 6004(h)) or

Local Rule that might otherwise delay the effectiveness of this Order is hereby waived, for

cause, and the terms and conditions of this Order shall be immediately effective and enforceable

upon its entry.




                                                   9
19-23649-rdd     Doc 64     Filed 09/18/19 Entered 09/18/19 17:01:14              Main Document
                                          Pg 10 of 15


       27.     The Debtors are authorized to take all such actions as are necessary or appropriate

to implement the relief granted in this Order.

       28.     The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and enforcement of this Order.




Dated: September 18, 2019                             /s/Robert D. Drain____________________
       White Plains, New York                         THE HONORABLE ROBERT D. DRAIN
                                                      U.S. BANKRUPTCY JUDGE




                                                 10
    19-23649-rdd            Doc 64     Filed 09/18/19 Entered 09/18/19 17:01:14                 Main Document
                                                     Pg 11 of 15


                                                       Schedule 1

                                                    Utility Providers



                                                                                                             Adequate
                                     Utility Account                                Utility Servicer
      Utility Servicer                                    Utility Provided                                   Assurance
                                         Number                                         Address
                                                                                                              Deposit
                                                                                  365 Willard Ave Ste 2A
LiveMessage                      123-5107-561           Telephone                                            $20
                                                                                  Hartford, CT 06111
                                                                                  P.O. Box 10010
Aquarion Water Company of CT     200392220              Water                                                $0
                                                                                  Lewiston, ME 04243
                                                                                  P.O. Box 10010
Aquarion Water Company of CT     600000001              Water                                                $0
                                                                                  Lewiston, ME 04243
                                                                                  P.O. Box 10010
Aquarion Water Company of CT     200094459              Water                                                $11
                                                                                  Lewiston, ME 04243
                                                                                  P.O. Box 10010
Aquarion Water Company of CT     200094467              Water                                                $62
                                                                                  Lewiston, ME 04243
                                                                                  P.O. Box 10010
Aquarion Water Company of CT     200392220              Water                                                $0
                                                                                  Lewiston, ME 04243
                                                                                  P.O. Box 5019
AT&T                             831 000 7200 578       Telephone                                            $2,637
                                                                                  Carol Stream, IL 60197
                                                                                  P.O. Box 5019
AT&T                             800 3111 8542          Telephone                                            $1,341
                                                                                  Carol Stream, IL 60197
                                                                                  P.O. Box 5019
AT&T                             831 000 7200 976       Telephone                                            $1,183
                                                                                  Carol Stream, IL 60197
                                                                                  P.O. Box 105068
AT&T                             056 575 5100 001       Telephone                                            $25
                                                                                  Atlanta, GA 30348
                                                                                  P.O. Box 105068
AT&T                             540 250 144 001        Telephone                                            $0
                                                                                  Atlanta, GA 30348
                                                                                  P.O. Box 360111
Cablevision Lightpath Inc        25147                  Telephone                                            $3,325
                                                                                  Pittsburgh, PA 15251
                                                                                  P.O. Box 360111
Cablevision Lightpath Inc        47036                  Telephone                                            $304
                                                                                  Pittsburgh, PA 15251
                                                                                  P.O. Box 52187
CenturyLink                      86392273               Cable                                                $2,829
                                                                                  Phoenix, AZ 85072
                                                                                  P.O. Box 4300
CenturyLink                      307473545              Cable                                                $604
                                                                                  Carol Stream, IL 60197
                                                                                  101 City Hall Pl
City Of Durham                   247265725749           Water & Sewer                                        $5,405
                                                                                  Durham, NC 27701
                                                                                  P.O. Box 2407
City Of Wilson                   14337-84454            Gas                                                  $12,126
                                                                                  Wilson, NC 27894
                                                                                  Wilson Energy Collection
City Of Wilson                   14337-72430            Water                     Div.                       $5,884
                                                                                  Wilson, NC 27894
                                                                                  Wilson Energy Collection
                                                        Electric, Gas, Water &
City Of Wilson                   14337-44174                                      Div.                       $1,814
                                                        Waste Water
                                                                                  Wilson, NC 27894
                                                                                  Wilson Energy Collection
                                                        Light Unit, Sprinkler &
City Of Wilson                   14337-61862                                      Div.                       $1,659
                                                        Stormwater
                                                                                  Wilson, NC 27894




                                                           11
    19-23649-rdd           Doc 64      Filed 09/18/19 Entered 09/18/19 17:01:14                  Main Document
                                                     Pg 12 of 15



                                                                                                              Adequate
                                    Utility Account                                   Utility Servicer
      Utility Servicer                                    Utility Provided                                    Assurance
                                        Number                                            Address
                                                                                                               Deposit
                                                                                   Collection Division
City Of Wilson                   14337-74238            Electric                                              $17
                                                                                   Wilson, NC 27894
                                                                                   Collection Division
City Of Wilson                   14337-75006            Electric                                              $31,203
                                                                                   Wilson, NC 27894
                                                                                   P.O. Box 3442
Clean Harbors Inc                RH0227                 Waste Treatment                                       $10,189
                                                                                   Boston, MA 02241
                                                                                   P.O. Box 70219
Comcast                          8499050900161569       Cable, Internet, & Phone                              $107
                                                                                   Philadelphia, PA 19176
                                                                                   P.O. Box 70219
Comcast                          8299700016330811       Cable, Internet, & Phone                              $34
                                                                                   Philadelphia, PA 19176
                                                                                   P.O. Box 70219
Comcast                          8499050900162088       Internet                                              $39
                                                                                   Philadelphia, PA 19176
                                                                                   P.O. Box 1577
Comcast                          8499052470024706       Cable, Internet, & Phone                              $52
                                                                                   Newark, NJ 07101
                                                                                   4 Irving Place, Suite 2
Con Edison                       44-2023-1752-3001-8    Electric                                              $30
                                                                                   New York, NY 10003
                                                                                   Dept. 781104
Cox Business                     001-6610-310087601     Telephone                  P.O. Box 78000             $43
                                                                                   Detroit, MI 48278
Crystal Rock / DS Services of                                                      P.O. Box 660579
                                 773629117751683        Filtered Water                                        $159
America, Inc                                                                       Dallas, TX 75266
Crystal Rock / DS Services of                                                      P.O. Box 660579
                                 779415917880358        Filtered Water                                        $35
America, Inc                                                                       Dallas, TX 75266
Danox Environmental Services                                                       P.O. Box 1429
                                 n/a                    Waste Treatment                                       $25,295
Inc                                                                                Suwanee, GA 30024
                                                                                   P.O. Box 70220
Direct Energy Business           190530037531166        Electric                                              $52,514
                                                                                   Philadelphia, PA 19176
                                                                                   P.O. Box 32179
Direct Energy Services LLC       716765-67292           Gas                                                   $17,667
                                                                                   New York, NY 10087
                                                                                   P.O. Box 70516
Duke Energy                      1846238647             Electric                                              $14,615
                                                                                   Charlotte, NC 28272-0516
                                                                                   P.O. Box 2252
Earthlink                        136312050101190        Internet                                              $738
                                                                                   Birmingham, AL 35246
                                                                                   P.O. Box 88104
Earthlink Business Company       5100300                Telephone                                             $88
                                                                                   Chicago, IL 60680
                                                                                   P.O. Box 56002
Eversource Energy / CL&P         51362857096            Electric                                              $130
                                                                                   Boston, MA 02205
                                                                                   P.O. Box 56002
Eversource Energy / CL&P         51504762006            Electric                                              $638
                                                                                   Boston, MA 02205
                                                                                   Po Box 56004
Eversource Energy / Yankee Gas   57029957032            Gas                                                   $43
                                                                                   Boston, MA 02205
                                                                                   Po Box 56004
Eversource Energy / Yankee Gas   57184800035            Gas                                                   $113
                                                                                   Boston, MA 02205
                                                                                   P O Box 56004
Eversource Energy / Yankee Gas   57918800061            Gas                                                   $386
                                                                                   Boston, MA 02205
                                 203-196-3204-121318-                              P.O. Box 740407
Frontier                                                Internet                                              $345
                                 5                                                 Cincinnati, OH 45274
                                 919-189-0016-030816-                              P.O. Box 740407
Frontier Communications                                 Internet                                              $2,815
                                 5                                                 Cincinnati, OH 45274




                                                            12
    19-23649-rdd          Doc 64        Filed 09/18/19 Entered 09/18/19 17:01:14             Main Document
                                                      Pg 13 of 15



                                                                                                            Adequate
                                   Utility Account                                Utility Servicer
      Utility Servicer                                     Utility Provided                                 Assurance
                                       Number                                         Address
                                                                                                             Deposit
                                  203-452-0100-101889-                          P.O. Box 740407
Frontier Communications                                  Telephone                                          $2,453
                                  5                                             Cincinnati, OH 45274
                                  203-324-4118-100813-                          P.O. Box 20550
Frontier Communications                                  Telephone                                          $327
                                  5                                             Rochester, NY 14602
                                                                                7901 West Morris St.
Heritage Environmental Services   1860103302             Waste Treatment                                    $20,622
                                                                                Indianapolis, IN 46231
                                                                                86 Payne Rd.
Hocon Industrial Gas              31941                  Propane & Helium                                   $38
                                                                                Danbury, CT 06810
                                                                                Box 200152
IPASS                             1005019                Electronic Toll Pass                               $471
                                                                                Pittsburgh, PA 15251
                                                                                P.O. Box 9901
Kent County Water Authority       117315                 Water                                              $2,651
                                                                                Providence, RI 02940-4001
                                                                                P.O. Box 9901
Kent County Water Authority       117314                 Water                                              $275
                                                                                Providence, RI 02940-4001
                                                                                P.O. Box 192
Kent County Water Authority       115435                 Water                                              $0
                                                                                West Warwick, RI 02893
                                                                                P.O. Box 192
Kent County Water Authority       111483                 Water                                              $19
                                                                                West Warwick, RI 02893
                                                                                41 Diane Dr.
Lavoie & Son Industrial           n/a                    Waste                                              $1,171
                                                                                Coventry, RI 02816
                                                                                P.O. Box 733938
Masergy Communications Inc        MCOO1131               Internet                                           $6,222
                                                                                Dallas, TX 75373
                                                                                P.O. Box 11739
National Grid                     89489-40027            Electric                                           $14
                                                                                Newark, NJ 07101
                                                                                P.O. Box 11739
National Grid                     45347-15023            Electric                                           $282
                                                                                Newark, NJ 07101
                                                                                P.O. Box 11739
National Grid                     02336-00023            Electric                                           $44
                                                                                Newark, NJ 07101
                                                                                P.O. Box 11739
National Grid                     28109-59018            Electric                                           $43
                                                                                Newark, NJ 07101
                                                                                P.O. Box 11739
National Grid                     15679-70040            Electric                                           $11,782
                                                                                Newark, NJ 07101
                                                                                P.O. Box 11739
National Grid                     03352-88018            Electric                                           $22
                                                                                Newark, NJ 07101
                                                                                P.O. Box 11739
National Grid                     42690-90024            Gas                                                $770
                                                                                Newark, NJ 07101
                                                                                P.O. Box 11739
National Grid                     17843-86019            Gas                                                $302
                                                                                Newark, NJ 07101
                                                                                P.O. Box 11739
National Grid                     39818-74009            Gas                                                $4,797
                                                                                Newark, NJ 07101
                                                                                P.O. Box 11739
National Grid                     52281-53003            Gas                                                $2,005
                                                                                Newark, NJ 07101
                                                                                P.O. Box 11739
National Grid                     90438-54001            Electric                                           $26,761
                                                                                Newark, NJ 07101
                                                                                P.O. Box 11739
National Grid                     713878016              Gas                                                $60
                                                                                Newark, NJ 07101
                                                                                P.O. Box 11739
National Grid                     5379746009             Gas / Electric                                     $8
                                                                                Newark, NJ 07101
                                                                                P.O. Box 371331
New Jersey American Water Co      1018210019956410       Water                                              $0
                                                                                Pittsburgh, PA 15250



                                                            13
    19-23649-rdd            Doc 64      Filed 09/18/19 Entered 09/18/19 17:01:14               Main Document
                                                      Pg 14 of 15



                                                                                                          Adequate
                                     Utility Account                                Utility Servicer
         Utility Servicer                                  Utility Provided                               Assurance
                                         Number                                         Address
                                                                                                           Deposit
                                                                                  P.O. Box 9256
Optimum - Cablevision             07808 570686 12 5      Internet                                         $0
                                                                                  Chelsea, MA 02150
                                                                                  P.O. Box 9256
Optimum - Cablevision             07808 628144 01 7      Internet                                         $0
                                                                                  Chelsea, MA 02150
                                                                                  P.O. Box 100256
Dominion Energy                   0-2101-0439-6630       Gas                                              $6,800
                                                                                  Columbia, SC 29202
                                                                                  P.O. Box 538596
Southern Elevator Co Inc          30-3715                Elevator Service                                 $323
                                                                                  Atlanta, GA 30353
                                                                                  P.O. Box 70872
Spectrum Business                 202-892806402-001      Internet                                         $251
                                                                                  Charlotte, NC 28272
                                                                                  P.O. Box 219903
Sprint                            928553758              Telephone                                        $576
                                                                                  Kansas City, MO 64121
                                                                                  P.O. Box 219100
Sprint                            680775460              Telephone                                        $0
                                                                                  Kansas City, MO 64121
                                                                                  P.O. Box 219100
Sprint                            371962615              Telephone                                        $0
                                                                                  Kansas City, MO 64121
                                                                                  P.O. Box 219100
Sprint                            682804900              Telephone                                        $0
                                                                                  Kansas City, MO 64121
                                                                                  P.O. Box 219100
Sprint                            840946903              Telephone                                        $0
                                                                                  Kansas City, MO 64121
                                                                                  P.O. Box 219100
Sprint                            921603998              Telephone                                        $0
                                                                                  Kansas City, MO 64121
                                                                                  P.O. Box 219100
Sprint                            921603018              Telephone                                        $0
                                                                                  Kansas City, MO 64121
                                                                                  11471 S Nash St.
Stallings Brothers Holdings Inc   n/a                    Liquid Petroleum                                 $2,205
                                                                                  Middlesex, NC 27557
                                                                                  27314 Network Pl.
Stericycle Inc                    n/a                    Recycle                                          $2,487
                                                                                  Chicago, IL 60673
                                                                                  Box 223085
Time Warner Cable                 55657201               Telephone                                        $2,256
                                                                                  Pittsburgh, PA 15251
                                                                                  P.O. Box 70872
Time Warner Cable                 202-957740101-001      Internet                                         $193
                                                                                  Charlotte, NC 28272
                                                                                  P.O. Box 70872
Time Warner Cable                 202-860118902-001      Internet                                         $36
                                                                                  Charlotte, NC 28272
Time Warner Cable Enterprises                                                     P.O. Box 70872
                                  202-900424401-001      Internet                                         $1,963
LLC                                                                               Charlotte, NC 28272
                                  CV-9204-24-sw
                                  CV-9201-66-sw                                   Sewer Commission
Town Of West Warwick              CV-9204-23-sw          Industrial Sewer Usage   P.O. Box 498            $2,220
                                  CV-9201-40-sw                                   West Warwick, RI 2893
                                  CV-9204-25-sw
                                                                                  P.O. Box 73709
Veolia Es Technical Solutions     515643                 Environmental Services                           $45,815
                                                                                  Chicago, IL 60673
                                                                                  P.O. Box 4833
Verizon                           609 882 5707 710 02Y   Telephone                                        $21
                                                                                  Trenton, NJ 08650
                                                                                  P.O. Box 15043
Verizon                           U0152018               Telephone                                        $2,721
                                                                                  Albany, NY 12212
                                                                                  P.O. Box 15043
Verizon                           U0166603               Telephone                                        $0
                                                                                  Albany, NY 12212




                                                               14
    19-23649-rdd        Doc 64     Filed 09/18/19 Entered 09/18/19 17:01:14              Main Document
                                                 Pg 15 of 15



                                                                                                       Adequate
                                 Utility Account                             Utility Servicer
     Utility Servicer                                 Utility Provided                                 Assurance
                                     Number                                      Address
                                                                                                        Deposit
                                                                           P.O. Box 15043
Verizon                      U0167377               Internet                                           $1,320
                                                                           Albany, NY 12212
                                                                           P.O. Box 15062
Verizon                      942233053-0002         Telephone                                          $0
                                                                           Albany, NY 12212
                                                                           P.O. Box 4830
Verizon                      00070263551106Y        Telephone                                          $33
                                                                           Trenton, NJ 08650
                                                                           P.O. Box 4833
Verizon                      550 421 897 0001 23    Telephone                                          $267
                                                                           Trenton, NJ 08650
                                                                           P.O. Box 4833
Verizon                      609 860 0700 606 47Y   Telephone                                          $0
                                                                           Trenton, NJ 08650
                                                                           P.O. Box 15124
Verizon                      212 758 4157 994 721   Telephone                                          $40
                                                                           Albany, NY 12212
                                                                           P.O. Box 4830
Verizon                      00081339889834Y        Telephone                                          $54
                                                                           Trenton, NJ 08650
                                                                           P.O. Box 15124
Verizon                      755-966-743-0001-42    Telephone                                          $0
                                                                           Albany, NY 12212
                                                                           P.O. Box 4830
Verizon Washington DC Inc    847290708              Telephone                                          $467
                                                                           Trenton, NJ 08650
                                                                           3301 Benson Drive
Waste Industries LLC         1078655                Waste                                              $2,191
                                                                           Raleigh, NC 27609
                                                                           55 Almaden Blvd., Ste 600
Zoom Video Communications    425375                 Video Communications                               $709
                                                                           San Jose, CA 95113
                                                                           Total                       $350,611




                                                        15
